USDC IN/ND case 3:20-cv-00119-JD-MGG document 36 filed 05/18/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ANTHONY C. MARTIN,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-119-JD-MGG

 WEXFORD HEALTH OF INDIANA,
 et al.,

               Defendants.

                                 OPINION AND ORDER

       Anthony C. Martin, a prisoner without a lawyer, is proceeding on several claims

in this case, including a single claim for injunctive relief against Warden Gailpeau at the

Westville Correctional Facility to provide him with constitutionally adequate medical

care for his shoulder, eye, hand, neck, and throat injuries as well as his migraine

headaches and mental healthcare needs, as required by the Eighth Amendment. ECF 5.

Martin also sought a preliminary injunction. ECF 3. On March 4, 2020, Martin notified

the court that he had been transferred to Wabash Valley Correctional Facility. ECF 8. “If

a prisoner is transferred to another prison, his request for injunctive relief against

officials of the first prison is moot unless he can demonstrate that he is likely to be

retransferred.” Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996). Here, there is no

reason to believe that Martin is likely to be transferred back to Westville, and if he is, he

may renew his motion. Martin notes that, due to a filing ban, he will be unable to seek

similar relief from the United States District Court for the Southern District. While this
USDC IN/ND case 3:20-cv-00119-JD-MGG document 36 filed 05/18/20 page 2 of 2


may be the case, it does not alter the fact that neither Warden Galipeau nor any other

defendant he is proceeding against in this case is positioned to grant the requested

relief.

          For these reasons, Anthony Martin’s motion seeking a preliminary injunction

(ECF 3) and motion to strike (ECF 28) are DENIED AS MOOT.

          SO ORDERED on May 18, 2020


                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
